DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-12, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerald (3,154,382) in view of Kanno et al (6,159,901) or Kawashima et al (3,992,370) and optionally in view of Cherry (2009/0068090) and Manes (4,048,457).
Gerald ‘382 discloses a method of forming hydrogen iodide which comprises reacting hydrogen and iodine at an elevated temperature in the range of from 100oC to 400oC in the presence of a catalytic composite consisting essentially of alumina, platinum and halogen combined with alumina to form a mixture containing hydrogen iodide and recovering the hydrogen iodide thus produced (note claim 1).
Gerald ‘382 further discloses that the reaction can be effected in the liquid phase or in the vapor phase as desired.  In carrying out the reaction in the liquid phase, iodine and water or other solvent can be mixed in any desired proportions and charged to a reaction zone packed with a catalyst bed and hydrogen is bubbled into the water-iodine-catalyst mixture (note column 5, lines 42-48).
For the limitation “the solvent dissolves at least 10 wt% iodine”, since the solvent in Gerald ‘382 is used so that the reaction can be carried in liquid phase, it would have been obvious to one skilled in the art to select a solvent that could dissolve all or as much iodine as possible.
For the instant claims 2, 16, 21-22, Gerald ‘382 discloses that reaction media (i.e. solvent) can be, if desired, toluene and the like (note column 5, lines 50-51).  It would have been obvious to one skilled in the art to use any suitable solvent that would not negatively impact the reaction between iodine and hydrogen to form hydrogen iodide in the process of Gerald ‘382.  In the absence of new of unexpected results, the use of other recited solvent in the instant claims is not seen as a patentable difference.
Optionally, for the instant claims 2, 16, 21-22, Manes ‘457 can be applied to teach that suitable organic solvents for iodine include, beside the toluene and acetic acid disclosed in Gerald ‘382, mesitylene, p-xylene, ethyl alcohol (ethanol), perfluoroheptane, diethyl ether, carbon disulfide among others (note column 2, lines 19-35).  These solvents would naturally dissolve at least 10 wt% iodine.
It would have been obvious to one of ordinary skill in the art to use other suitable solvents, such as mesitylene, p-xylene, etc., for iodine in the process of Gerald ‘382 because Manes fairly teaches that these solvents and the solvents exemplified in Gerald ‘382, i.e., toluene and acetic acid, are all suitable and analogous solvents for iodine.

For the instant claims 3-5 and 19-20, the alumina as disclosed in Gerald ‘382 is considered as the metal oxide support.
For the instant claim 7, Gerald ‘382 discloses that the platinum is added in an amount to produce a final catalyst containing from about 0.1% to about 1% by weight of platinum (note column 4, lines 47-49).  For the catalyst of Gerald ‘382, since the concentration of halogen ion in the finished catalyst is low (from about 0.1% to about 8% by weight of the alumina on a dry basis, note column 4, lines 17-19), the weight percent of Pt based on the total weight of the catalyst and the support (Pt + alumina) would be essentially the same as when based on the total weight of the catalyst (Pt + alumina + halogen ion).  As disclosed in Example 1, the catalyst comprises about 0.37% by weight of platinum, about 98.71% by weight of alumina and about 0.9% by weight of halogen ion, thus, the weight % of Pt based on the total weight of the catalyst and the support (Pt + alumina) is about (0.37)/(0.37 + 98.71) * 100% = 0.3734%.  The range for the Pt amount as disclosed in Gerald ‘382 is well within the claimed range.
For the instant claims 8-10, Gerald ‘382 discloses that the process can be used to produced hydrogen iodide in either anhydrous or aqueous forms (note column 1, lines 55-57).  Thus, when anhydrous hydrogen iodide is the desired product, it would have been obvious to one skilled in the art to keep the concentration of water in the reactants, i.e. iodine and hydrogen, and in the solvent as low as possible.
For the instant claims 11-12, Gerald ‘382 discloses that in general, a suitable ratio of iodine to hydrogen is in the range from about 0.01 to about 10 (ratio of hydrogen to iodine from about 100 to about 0.1); particularly preferred conditions comprise the maintenance of the ratio of iodine to hydrogen in the range from about 0.1 to about 5 (ratio of hydrogen to iodine from about 10 to about 0.2).  Higher or lower proportions of the iodine may, however, be employed within the scope of the invention (note column 2, lines 43-50).  The ranges as disclosed in Gerald ‘392 overlap the claimed ranges.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the instant claims 1 and 14, Gerald ‘382 discloses that the reaction temperature is from 100oC to 400oC (note column 2, lines 57-62 and claim 1).  This range overlaps the claimed ranges, see In re Boesch and In re Malagari as stated above.  
For the instant claims 15 and 18, Gerald ‘382 discloses the feeding rate for hydrogen and iodine in mole per min (note Example 3), this fairly suggests that the process is continuous.  In any event, if the process of Gerald ‘382 was a batch process, the claimed continuous operation would have been obvious in light of the batch process of the prior art, In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (see MPEP 2144.04(E)).
For the instant claims 16-17, it would have been obvious to one skilled in the art to recover and recycle any remaining iodine and/or hydrogen in the product mixture by any conventional methods in order to minimize waste and raw material cost.
Optionally, Cherry ‘090 can be optionally applied to disclose a mixture of H2/I2/HI and I2 can be separated from the mixture by cooling and H2 and I2 are recovered and re-used (note paragraph [0006]).

The difference are Gerald ‘382 does not specifically disclose (1) “providing a reactant stream comprising hydrogen and iodine”, i.e. premixing the hydrogen and iodine that is dissolved in a solvent and (2) heating the reactant stream in a preheater and (3) the use of palladium or nickel as the catalyst.
However, for difference (1) it would have been obvious to one skilled in the art to change the sequence of adding ingredients as long as the reaction between iodine and hydrogen would still take place, i.e. to combine the hydrogen and the iodine dissolved in a solvent first before adding it to the reactor instead of adding them separately.  For difference (2), it would have been obvious to one skilled in the art to heat up the reactants in a preheater instead of heating them in the reactor as long as the temperature could reach the desired reaction temperature.   Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious) (see MPEP 2144.04(C)).  Without a showing of criticality or unexpected results, the step of pre-mix the reactants and the step of pre-heating the reactants are not seen as patentable differences because the reaction would not begin until all the reactants are in contact with each other and the temperature of the reactants is at the required reaction temperature.

For difference (3), Kanno ‘901 discloses that commonly known hydrogenation catalysts are platinum, palladium, nickel or the like whose catalytic activity is enhanced by increasing the surface area thereof, or those obtained by supporting these metals on a carrier such as activated carbon, carbon, barium carbonate, alumina or the like. 
Alternatively, Kawashima ‘370 can be applied to teach that catalysts usable for a catalytic hydrogenation may be exemplified by a metal such as Ni, Pt, Pd, Cu, Co, Fe, Zn, etc.  Generally, these catalysts are used with a carrier, for example, silica gel, aluminum gel, chromium oxide, activated carbon and so on (note column 3, last line to column 4, line 11).
It would have been obvious to one of ordinary skill in the art to use nickel catalyst  or palladium on an alumina support  or on an activated carbon instead of a platinum catalyst as disclosed in the Gerald ‘382 with reasonably expectation of success because the reaction between hydrogen and iodine in in Gerald ‘382 is considered as a “hydrogenation” reaction and Kanno ‘901 or Kawashima ‘370 suggests that platinum, palladium and nickel catalyst are analogous hydrogenation catalysts; and alumina and activated carbon are analogous support for the hydrogenation catalyst.

Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive.
Applicants argue that Applicants process is directed to specific steps, including preheating and reacting at specific and different temperatures, and the selection of specific solvents, namely those dissolving at least 10 wt% iodine.  
The reaction temperature, the selection of specific solvents as required in Applicants claims are addressed in the above rejection.  Specifically, Gerald ‘457 discloses a reaction of 100-400oC, which overlaps the claimed range and Manes ‘457 is now optionally applied to teach other suitable solvents for iodine.
Applicants argue that Gerald neither discloses a premixing step, nor a preheating step, nor the selection of specific solvents or conducting the reaction at the specific temperature selected.
For the premixing step, see In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious and for the  preheating step, see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  For the solvents, the teaching of Gerald ‘382 should not be limited to just the exemplified toluene, it would have been obvious to one skilled in the art to use any suitable solvent that could dissolve iodine so that the reaction could be carried out in liquid phase.  Manes is optionally applied to teach other suitable solvents for iodine, including the claimed solvents.  For the temperature, as stated in the above rejection, the reaction temperature in Gerald ‘382 overlaps the claimed range.
Applicants argue that mere selection of a catalyst known in the art is not a reason to select it over any other catalyst available absent a reason to select the specific catalyst.
It would have been obvious to one skilled in the art to substitute one catalyst with another analogous catalyst with reasonable expectation of success.  Without a showing of unexpected results or criticality, the use of the claimed catalyst is not seen as a patentable difference.  It is noted that in the original claim 3, platinum (as disclosed in Gerald ‘382), palladium, nickel, cobalt, iron, etc. can be used as the catalyst for the claimed process.
Applicants argue that the only thing that led to the Examiner’s arbitrary selection of teachings from Gerald and the secondary reference is Applicants’ process of claim 1 is impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 30, 2022